39 F.3d 1195
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.H. REISMAN CORP., Plaintiff-Appellee,v.The UNITED STATES, Defendant-Appellant.
No. 94-1165.
United States Court of Appeals, Federal Circuit.
Sept. 27, 1994.

DISMISSED AND REMANDED.

ORDER

1
Upon consideration of defendant/appellant's consent motion to dismiss this appeal and to remand this action to the United States Court of International Trade, it is hereby


2
ORDERED that Appeal No. 94-1165 is dismissed;  and it is further


3
ORDERED that this action is remanded to the United States Court of International Trade, to enable it to enter a Stipulated Judgment on Agreed Statement of Facts, which will be submitted by the parties to the Court of International Trade, and which provides, as an expressly contingent condition of the settlement, for the vacating of the opinion and judgment of the Court of International Trade underlying this appeal;  and it is further


4
ORDERED that each party will bear their own costs, fees and expenses.